Motion for clarification granted insofar as to amend the decretal paragraph of this court’s order entered on July 26, 1984 (103 AD2d 729) to read as follows: “It is unanimously ordered that the order so appealed from be and the same hereby is reversed, on the law and the facts, the declaration is made that the rent stabilization laws do not apply to condominium units in multiple dwellings pursuant to section 421-a of the Real Property Tax Law; petitioner’s application for an order of eviction is granted, the matter remanded to the Civil Court of the City of New York, New York County, and the clerk of said court is directed to issue a warrant of eviction within 10 days after the date of entry hereof. Appellant shall recover of respondent $75 costs and disbursements of this appeal.” Concur — Kupferman, J. P., Sullivan, Ross, Bloom and Alexander, JJ.